Citation Nr: 1230386	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  05-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for dysthymic disorder, effective from April 15, 1981 through February 2, 1988.

2.  Entitlement to an effective date prior to March 31, 1997, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty for training from January 1978 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1999 and April 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The January 1999 rating decision granted service connection for dysthymic disorder and assigned a 50 percent rating, effective June 25, 1997.  The April 2000 rating decision granted a TDIU, effective June 25, 1997.

The Veteran disagreed with the effective dates that were assigned for both of these claims, as well as with the 50 percent rating that was assigned for the dysthymic disorder.

In May 2004, the Veteran testified at a hearing before Decision Review Officer (DRO) at his local RO.  A transcript of this hearing is associated with the claims folder.  The Veteran withdrew his request for a Travel Board hearing in March 2004.

A January 2005 rating decision granted an April 15, 1981 effective date for the award of service connection for dysthymic disorder and assigned a 10 percent rating from that date.  This rating decision also granted an effective date of March 31, 1997 for the TDIU.

This case first came before the Board in September 2008, at which time the Board remanded the issues before it for further development.  At the time, these issues included (1) entitlement to an effective date earlier than April 15, 1981 for the grant of service connection for dysthymic disorder; (2) entitlement to an initial rating in excess of 10 percent for dysthymic disorder prior to March 31, 1997; and (3) entitlement to a rating in excess of 50 percent for dysthymic disorder from March 31, 1997. 

Following the requested development, this case was returned to the Board for adjudication.  In a January 2011 decision, the Board, in relevant part, (1) denied an effective prior to April 15, 1981, for dysthymic disorder; (2) denied a rating in excess of 10 percent for dysthymic disorder from February 3, 1988, through March 30, 1997; and (3) granted a 70 percent rating for dysthymic disorder effective March 31, 1997.  

The January 2011 Board decision remanded the issue of entitlement to a rating in excess of 10 percent from April 15, 1981 through February 2, 1988, so that the RO could evaluate the available evidence in light of the rating criteria for dysthymic disorder that were in effect prior to February 3, 1988.  This action was completed in a March 2012 supplemental statement of the case, and the case is once again before the Board for appellate review.  


FINDINGS OF FACT

1.  From April 15, 1981 through February 2, 1988, the Veteran's dysthymic disorder was manifested by emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.

2.  Prior to March 31, 1997, the Veteran's service-connected disabilities had a combined rating of 40 percent and were not sufficient by themselves to preclude him from obtaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for dysthymic disorder, from April 15, 1981 through February 2, 1988, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132 (as in effect prior to February 3, 1988).

2.  Prior to March 31, 1997, the requirements for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appeal arises from rating decisions issued prior to the enactment of the VCAA.  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The appeals being decided herein arise from the initial awards of service connection or a total rating.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

Nonetheless, in a November 2008 letter, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for a higher rating, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of the how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. These claims were most recently readjudicated by the RO in a March 2012 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes VA medical records, VA examination reports, and the Veteran's testimony at a DRO hearing. 

As discussed above, VA has considered and complied with the provisions of the VCAA.  The appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran contends that a rating in excess of 10 percent is warranted for dysthymic disorder prior to February 3, 1988.  As noted in the prior remand, the regulations pertaining to the evaluation of psychiatric disabilities were revised effective that date.  

Prior to February 3, 1988, the General Rating Formula for Psychoneurotic Disorders provided as follows:

100 percent: The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment. 

70 percent: Ability to establish and maintain effective or favorable relationships with people is seriously impaired.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  

50 percent: Ability to establish or maintain effective or favorable relationships with people is substantially impaired.  By reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment. 

30 percent: Definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment. 

10 percent: Less than criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.

38 C.F.R. § 4.132 (as in effect prior to February 3, 1988).

An April 15, 1981, VA examination report notes that the Veteran reported being angry and irritable and that he seemed depressed in mood.  

A January 1984 VA neurologic record notes that the Veteran was in mild emotional distress.  His mood was angry and his affect was sad, but appropriate with full range.  He had mild psychomotor agitation.  There was no evidence of psychosis.  He reported fleeting suicidal ruminations, but no active suicidal ideation or plan.  He denied homicidality.  The examiner's impression was that the Veteran was experiencing a severe narcissistic injury in his inability to maintain the image of a "real man" and support his family.  It was noted that he is further embittered by the fact that his personality has taken a turn for the worse since the 1978 injury, as his family has to tiptoe around him because the noise gives him a headache.  (The Board notes that the Veteran's dysthymic disorder has been linked to an in-service accident that resulted in the perforation of his tympanic membrane.)  He was diagnosed with adjustment disorder with depressed mood.

A January 1984 VA neurologic record notes that the Veteran is "certainly" disabled by his hearing loss, tinnitus, paroxysmal vertigo, tension headaches, insomnia, and irritability, which are most likely secondary to the peripheral injury of the vestibular and auditory apparatus.  It was noted that the Veteran "certainly is disabled by these difficulties in terms of function for certain jobs demanding significant attention or jobs [with] lots of background noise or jobs [with] generally high-pressure."

A January 1985 VA psychiatric record notes that the Veteran was alert and cooperative.  His speech was fluent and coherent.  There was no evidence of thought disorder, hallucinations, delusions, or other signs of psychotic thinking.  His mood was somewhat angry, but he was friendly and pleasant to the examiner.  His affect was appropriate and consistent with mood.  He was fully oriented, and recent and remote memory were intact.  

The Board acknowledges there is little evidence concerning the severity of the Veteran's service-connected dysthymic disorder during this period.  With respect to the social impairment aspect of the pertinent rating criteria, the above evidence more closely demonstrates emotional tensions or other evidence of anxiety productive of moderate social and industrial impairment, rather than definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The Veteran is shown to be irritable and angry due to the hearing sensitivity that resulted from his ear injury, and his family relationships are impacted in that his family members have to "tiptoe around him."  There is otherwise no indication of problems between the Veteran and his wife or children during this period.  Furthermore, there is no indication of definite impairment in his ability to establish or maintain effective and wholesome relationships with people.  Thus, the Board concludes that these findings do not establish that the Veteran's dysthymic disorder was more than mild in severity.  

Nor does the record reflect a degree of industrial impairment that has been specifically attributed to the Veteran's dysthymic disorder.  Rather, as discussed above, the record reflects that the Veteran's impairment was caused by the residuals of the in-service ear injury.  Based on the above, the Board finds that a rating in excess of 10 percent for dysthymic disorder from April 15, 1981 through February 2, 1988, is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  TDIU

The Veteran has also claimed entitlement to an effective date prior to March 31, 1997, for his TDIU.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase (to include TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2011).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to March 31, 1997, the Veteran was in receipt of a 0 percent rating for conductive hearing loss of the right ear; a 10 percent rating for dysthymic disorder; and a 30 percent rating for status post right internal ear trauma, post operative stapedectomy with residual vertigo, earache, and headache.  Combining these ratings under 38 C.F.R. §§ 4.25 results in an overall 40 percent disability rating.  Because these disabilities do not satisfy the schedular TDIU criteria, the Board will consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities so as to warrant consideration of a TDIU on an extraschedular basis.

The Veteran essentially contends that he is unemployable due to his service-connected disabilities.  

As discussed above and in the January 2011 Board decision, there is little evidence of record concerning the severity of his service-connected dysthymic disorder prior to March 31, 1997.  The evidence that is available does not establish that the Veteran's dysthymic disorder was more than mild in severity during the period in question.  As discussed in the January 2011 decision, the May 1996 VA examination report reflected that the Veteran was alert and anxious.  He was oriented to place, time and presence.  His recall was 2/3 after five minutes, and 3/3 with a hint.  The diagnoses were anxiety and possible depression.  It was indicated the Veteran had a possible memory disturbance, "possibly organic."  This evidence, as well as the evidence discussed above, does not even suggest that the occupational impairment due to dysthymic disorder prior to March 31, 1997, was more than mild.  

The Veteran has, however, specifically cited symptoms associated with his status post right internal ear trauma, post operative stapedectomy with residual vertigo, earache, and headache, as having rendered him unable to obtain and maintain substantially gainful employment prior to March 31, 1997.  

The record indicates that the Veteran experiences impairment from the residuals of his in-service ear trauma.  A January 1984 VA neurologic record notes that the Veteran is "certainly" disabled by his hearing loss, tinnitus, paroxysmal vertigo, tension headaches, insomnia, and irritability, which are most likely secondary to the peripheral injury of the vestibular and auditory apparatus.  It was noted that the Veteran "certainly is disabled by these difficulties in terms of function for certain jobs demanding significant attention or jobs [with] lots of background noise or jobs [with] generally high-pressure."  

Another January 1984 VA neurologic record notes that the Veteran reported having been fired in August 1980 due to a blackout, while his boss believed he had caught the Veteran napping.  A June 1982 letter from this employer states that the Veteran was terminated "because of the unusual amount of sick time he needed.  Also, he had many days where he fell ill while working and therefore was unable to perform his duties."  

A January 1987 VA hospitalization summary reflects that the Veteran complained of headaches, nausea, dizziness, and decreased hearing.  He reported having undergone two surgical procedures.  He reported that, after the second surgery, he had dizziness, headaches, hyperacusis, nausea, insomnia, difficulty concentrating while studying, a sensation of falling when going downstairs, and right ear tinnitus.  He claimed that he had experienced blackout spells, one of which cost him his job as a yard worker in 1980.  (He was vague about the details and circumstances of his blackouts.)  

The January 1987 report notes that the Veteran's multiple complaints most likely had an etiology related to peripheral injury of the right vestibular and auditory apparatus.  It describes the Veteran as being "considered somewhat disabled because of this in terms of functioning for certain types of job demanding significant attention skills or jobs with an excess background noise or jobs with generally high pressured environment."

The Veteran reported on his May 1999 TDIU compensation form that he was employed two separate times as a bus driver for 20 hours per week from May 1996 through November 1996, but that he had to quit the first job due to his service-connected disability and missed work several times at his second job.  He worked 30 to 45 hours per week as a salesman at a lumbar and hardware store from December 1996 through June 1997, but he missed work "more than several times" due to illness.  He reported that he underwent vocational rehabilitation in accounting from 1990 through 1999.  

In a June 2000 statement, the Veteran reported that he was enrolled in the Department of Veterans Affairs Vocational Rehabilitation program.  He earned his GED and an associate's in accounting degree in June 1985.  He received his bachelor's degree in accounting in 1995.  He reported that he has been unable to find employment despite looking for work with city, state, federal, and private employers.  

He reported in his June 2000 notice of disagreement that he had been unable to work from November 1980 to June 1985 and from February 1990 through 2000.  

Based on the above, the Board finds that an effective date prior to March 31, 1997, is not warranted for the Veteran's TDIU.  As noted above, the current effective date coincides with the increase in his overall disability rating from 40 percent to 80 percent.  Prior to March 31, 1997, the Veteran's dysthymic disorder was noted to cause only mild impairment, while a preponderance of the medical evidence of record reflects that the Veteran was not unemployable due to his service-connected status post right internal ear trauma, post operative stapedectomy with residual vertigo, earache, and headache, prior to that date.  

The Board acknowledges that the Veteran's service-connected disabilities did cause limitations in his employment options prior to March 31, 1997.  While the Veteran asserts that he was unemployable, the medical evidence from that period does not establish that his service-connected impairments precluded all forms of gainful employment.  The January 1987 record acknowledges all of the reported residuals of the Veteran's right ear trauma but concludes that these residuals left him "somewhat disabled ... in terms of functioning for certain types of jobs."  The Board places greater probative weight on the medical evaluation concerning the Veteran's employment capability than the Veteran's contentions as to the limitations caused by his disability.  When considered in conjunction with the mild impairment caused by his service-connected dysthymic disorder, the Board finds that referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  

In addition to the above, the Board further notes that the Veteran's educational level does not prevent the Veteran from finding a sedentary job.  The Veteran himself has stated that he earned his GED and an associate's in accounting degree in June 1985.  He received his bachelor's degree in accounting in 1995.  Again, the competent evidence of record does not reflect that the Veteran was precluded from substantially gainful employment prior to his earning the associate's degree in 1985.

Again, the issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose, 4 Vet. App. at 363.  While the Board is cognizant that the Veteran would have had difficulty working in a physical capacity, the preponderance of the evidence of record demonstrates that the Veteran was not precluded from securing and following substantially gainful employment of a sedentary nature prior to March 31, 1997.  Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment of a sedentary nature consistent with his education, and the Veteran's claim for an effective date prior to March 31, 1997, is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 56 (1990).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for dysthymic disorder, effective from April 15, 1981 through February 2, 1988, is denied.

Entitlement to an effective date prior to March 31, 1997, for the award of a TDIU is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


